        Case 2:20-cv-00173-JDP Document 41 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE DEJESUS RODRIGUEZ,                             Case No. 2:20-cv-00173-JDP (PC)
12                       Plaintiff,                       ORDER DIRECTING DEFENDANT TO FILE
                                                          A RESPONSE TO PLAINTIFF’S REQUEST
13           v.                                           FOR VOLUNTARY DISMISSAL
14    MICHELLE CLEMMONS,                                  ECF No. 40
15                       Defendant.
16

17

18          Plaintiff has filed a document, styled as a stipulation, that requests voluntary dismissal of

19   this action. ECF No. 40. Subject to exceptions not applicable here, a plaintiff may voluntarily

20   dismiss an action without a court order by filing:

21          (i)     a notice of dismissal before the opposing party serves either an answer or a motion
                    for summary judgment; or
22
            (ii)    a stipulation of dismissal signed by all parties who have appeared.
23

24   Fed. R. Civ. P. 41(a)(1)(A).

25          Before plaintiff filed his request for voluntary dismissal, defendant filed an answer to

26   complaint. ECF No. 33. Consequently, plaintiff may not unilaterally dismiss this case pursuant

27   to Rule 41(a)(1)(A)(i). However, defendant may stipulate to dismissal of this action pursuant to

28   Rule 41(a)(1)(A)(ii). Even if defendant declines to stipulate, the court may dismiss this action
                                                          1
        Case 2:20-cv-00173-JDP Document 41 Filed 02/11/21 Page 2 of 2


 1   based upon plaintiff’s request, “on terms that the court considers proper.” Fed. R. Civ. P.

 2   41(a)(2).

 3            Accordingly, it is ORDERED that defendant shall, within fourteen days of the date of this

 4   order, file and serve a document stipulating to dismissal of this action without prejudice pursuant

 5   to Rule 41(a)(1)(A)(ii),1 or otherwise respond to plaintiff’s request for voluntary dismissal.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:       February 10, 2021
 9                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
              1
               In the event defendant so stipulate, the court will construe the parties’ filings as a
28   stipulation of voluntary dismissal without prejudice pursuant to Rule 41(a)(1)(A)(ii).
                                                         2
